Citation Nr: 0703645	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-25 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative chondromalacia patella, right knee, from November 
12, 2002, to April 16, 2003, and from July 1, 2003, to August 
17, 2003.  

2.  Entitlement to a rating in excess of 30 percent for 
status post right total knee replacement from 
October 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 1985 
and from July 1986 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a 
rating decision dated in January 2003, the RO granted an 
increased rating from 10 percent to 20 percent for the 
veteran's service-connected post-operative chondromalacia 
patella, right knee, effective November 12, 2002.  The 
veteran disagreed with that decision.  Thereafter, in a 
rating decision dated in early August 2003, based on 
convalescence from April 2003 right knee surgery, the RO 
assigned a temporary total rating from April 17, 2003, to 
June 30, 2003, and continued the prior 20 percent rating 
effective July 1, 2003.  In mid-August 2003, the RO issued a 
statement of the case on the issue of entitlement to a rating 
in excess of 20 percent for the veteran's service-connected 
right knee disability, and the veteran filed a substantive 
appeal in September 2003.  

The veteran underwent a total right knee replacement on 
August 18, 2003, and filed a claim for a temporary total 
rating in late August 2003.  In a rating decision dated in 
April 2004, the RO denied a temporary total rating, but in a 
June 2004 rating decision found clear and unmistakable error 
in having denied the temporary 100 percent rating.  In the 
June 2004 rating decision, the RO granted a 100 percent 
rating for the veteran's service-connected right knee from 
August 18, 2003, through September 30, 2004, and granted a 
30 percent rating from October 1, 2004.  The veteran 
disagreed with the 30 percent rating, and the RO issued a 
supplemental statement of the case in October 2005.  The 
veteran continued his appeal.  

In April 2006, the Board remanded the case for a Travel Board 
hearing, which was held before the undersigned at the RO in 
July 2006.  

Entitlement to a rating in excess of 30 percent for status 
post total right knee replacement on an extraschedular basis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate an increased 
rating claim and all relevant evidence designated by the 
veteran has been made part of the record.  

2.  From November 12, 2002, to April 16, 2003, the veteran's 
service-connected post-operative chondromalacia patella, 
right knee, was symptomatic, including significant pain and 
swelling, and was manifested by varus alignment of the right 
knee, slight ligamentus instability, meniscal tears, 
arthritic changes, limitation of flexion to 70 degrees with 
pain starting at 60 degrees ; and limitation of extension to 
10 degrees due to pain; there is no objective evidence of 
frequent episodes of locking with pain and effusion into the 
right knee joint, no subluxation and no more than overall 
moderate functional impairment of the knee.  

3.  From July 1, 2003, to August 17, 2003, the veteran's 
right knee disability was symptomatic with pain and swelling; 
it was manifested by varus alignment of the right knee, 
slight ligamentus instability, arthritic changes, limitation 
of flexion to 115 degrees but nearly full extension; there 
was no frequent episodes of locking with pain and effusion 
into the right knee joint, no subluxation and no more than 
overall moderate functional impairment of the knee.  

4.  Since October 1, 2004, the veteran's service-connected 
right knee disability, status post total knee replacement, 
has been manifested primarily by varus laxity,  slight 
weakness, flexion limited to 110 degrees with pain beginning 
at 100 degrees,  and increased pain on walking more than two 
blocks or standing longer than 30 minutes; there is no 
objective evidence of severe painful motion or weakness, 
limitation of extension to more than 5 degrees or ankylosis; 
X-rays show the prosthesis to be in good position; there is 
no radiographic evidence of nonunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  From November 12, 2002, to April 16, 2003, and from July 
1, 2003, to August 17, 2003, the schedular criteria for a 
rating in excess of 20 percent for the veteran's service 
connected chondromalacia with meniscal tears with instability 
of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Codes 5257, 5258 (2006).  

2.  From November 12, 2002, to April 16, 2003, from July 1, 
2003, to August 17, 2003, the schedular criteria for a 
10 percent rating, but no higher, were met for arthritis with 
limitation of motion of the right knee.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5207 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006); 
VAOPGCPREC 23-97; VAOPGCREC 9-98; VAOPGCPREC 9-04.  

3.  From October 1, 2004, the schedular criteria for a rating 
in excess of 30 percent for the veteran's status-post total 
right knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.20, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 
5262 (2006); VAOPGCPREC 9-04. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The rating decision from which this appeal arose initially 
was issued in January 2003.  In letter dated in 
December 2002, the RO explained to the veteran that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that it 
had increased in severity.  The RO explained that the most 
helpful evidence would be medical treatment reports showing 
the current extent of his disability.  The RO notified the 
veteran that he could submit a statement from his doctor 
containing physical and clinical findings, the results of any 
laboratory tests or X-rays, and the dates of examinations and 
tests.  The RO told the veteran he could also submit 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disability had become worse.  The AMC notified the 
veteran what evidence VA would obtain, and what evidence he 
should submit.  The RO explained that on his behalf VA would 
make reasonable efforts to get other relevant records he 
identified and for which he supplied appropriate release 
authorizations.  The RO stated specifically that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claim but did 
not provide notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on the latter element, the Board 
finds no prejudice to him in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  In this case, 
increased schedular ratings have been assigned for all time 
periods under consideration and the veteran is not prejudiced 
by lack of notice concerning assignment of effective dates.  

As to the duty to assist, all pertinent examination and 
treatment records have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  In 
addition, the veteran has been provided multiple VA 
examinations.  The Board finds that these evaluations were 
thorough in nature and, when considered with private medical 
records identified by the veteran, provide findings adequate 
for rating purposes.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

In general, the degree of impairment resulting from a 
disability is a factual determination, and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  That will be the focus with respect to the issue of 
entitlement to an increased rating for the veteran's service-
connected right knee disability during the periods under 
consideration.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Background

Service medical records show that in July 1990, prior to 
surgery on his right knee, the veteran was noted to have had 
a Baker's cyst on the posterior aspect of his right knee for 
past two years with intermittent swelling and discomfort and 
that he had also sustained a twisting injury of the right 
knee in February 1988 with resultant large effusion.  In 
July 1990 he underwent arthroscopic partial resection of the 
lateral meniscus of the right knee and chondral abrasion of 
the trochlear groove, right knee.  The operative diagnosis 
was discoid lateral meniscus and grade II chondromalacia of 
the trochlear groove of the right knee.  The veteran 
underwent a Medical Board evaluation in December 1990, and at 
that time was diagnosed as having: grade III chondromalacia 
patella, right knee; pathological gait, right knee, secondary 
to varus alignment; and degenerative joint disease, medial 
compartment, right knee.  He was discharged from service in 
May 1991 and filed his original service connection claim 
later that month.  

In a rating decision dated in October 1991, the RO granted 
service connection for chondromalacia patella, right knee, 
postoperative, and a 10 percent rating was assigned from the 
day following the veteran's discharge from service in 
May 1991.  Thereafter, with the exception of a temporary 
total rating related to arthroscopy in 1995, the 10 percent 
rating was continued.  The veteran filed an increased rating 
claim in November 2002, and in a rating decision dated in 
January 2003, the RO granted a 20 percent rating, effective 
November 12, 2002.  Thereafter, in a rating decision dated in 
early August 2003, based on convalescence from April 2003 
right knee surgery, the RO assigned a temporary total rating 
from April 17, 2003, to June 30, 2003, and continued the 
prior 20 percent rating effective July 1, 2003.  The veteran 
underwent a total right knee replacement on August 18, 2003, 
and in an April 2004 rating decision initially denied a 
temporary 100 percent rating, but a June 2004 rating decision 
granted a 100 percent rating for the veteran's service-
connected right knee from August 18, 2003, through September 
30, 2004, and granted a 30 percent rating from 
October 1, 2004.  

The veteran has not disputed the periods of assignment of the 
temporary 100 percent ratings based on post-surgical 
convalescence, but has disagreed with the 20 percent ratings 
from November 12, 2002, to April 16, 2003, and from July 1, 
2003, to August 17, 2003, as well as the 30 percent rating 
from October 1, 2004.  

Records from the veteran's private physician C.B., M.D., show 
that in November 2002, the veteran complained of pain, 
misalignment, and instability of the right knee, stating that 
most of his right knee pain was medial.  Dr. C.B. said that 
on examination of the right knee, the veteran had a 2+ 
effusion and clearly a varus alignment with ambulation and a 
fairly substantial varus thrust with walking.  The physician 
also said that the veteran appeared to have increased 
posterolateral drawer and lateral opening suggesting a 
previous posterolateral corner injury.  The physician said 
the veteran clearly had anterior-posterior translation 
compared to the left suggesting at least a partial injury to 
his anterior cruciate ligament.  There was tenderness along 
the medial joint line.  

The physician stated that X-rays showed varus alignment of 
5 degrees on the right with diffuse changes in a three 
compartments consistent with degenerative arthritis.  A 
magnetic resonance imaging (MRI) study of the right knee 
showed tricompartmental degenerative changes with 
intraosseous cysts in the posterolateral femoral condyle and 
what appeared to be a Baker's cyst.  There appeared to be a 
degenerative lateral meniscal tear.  A standing view X-ray of 
the right leg in late November 2002 showed varus alignment of 
approximately 4 degrees with medical compartment narrowing.  
The physician again noted substantial varus thrust with 
ambulation.  

At a VA examination in December 2002, the physician noted the 
veteran's history, and at that time the veteran reported that 
he had been taking ibuprofen and Tylenol for his right knee 
pain.  The veteran said he did not use any supports for the 
knee like braces or crutches but that the knee did move to a 
different direction as it gave way.  He also complained of 
swelling of the right knee and locking of the knee in 
movement.  He said that cold and damp weather aggravated his 
condition and that on a scale of 0 to 10, his pain was an 8 
in the winter.  The physician said that on examination, the 
veteran limped, favoring is right lower extremity.  The 
veteran stated that he used a cane occasionally for walking 
at home, and if in more severe pain then used crutches for 
walking at home.  The veteran was wearing a brace on each 
knee, which he said was for support.  There was increased 
swelling of the right knee as compared to the left after the 
veteran removed the knee braces.  The veteran was able to 
flex his right knee to 70 degrees with a complaint of pain at 
60 degrees.  The physician said there was extension to 
10 degrees.  Palpation of the right knee showed some crepitus 
and grinding sounds, but drawer signs were negative.  Lateral 
and medial movement of the right knee did not displace it in 
its alignment.  

The diagnosis at the December 2002 VA examination was right 
knee chondromalacia patella, status post arthroscopic surgery 
and meniscus tear repair in the past.  The physician stated 
that the veteran appeared to have moderate difficulty in 
walking and using his right knee.  He noted that X-rays 
showed moderate to severe osteoarthritis of the right knee.  

A history and physical examination report prepared by Dr. 
C.B. in April 2003, prior to the April 17, 2003, surgery, 
shows that at that time the veteran complained of continuing 
right knee pain, instability, and some decreased range of 
motion.  He stated that most of his pain was over the 
anterior medial portion and that his symptoms were much worse 
with activity and somewhat better with rest, although he 
still had pain at rest.  On examination, the veteran had full 
range of motion.  He was tender along the medial joint line 
and had an equivocally positive McMurray's exam.  He had a 2+ 
effusion and clearly a varus alignment with ambulation.  He 
also had a fairly substantial varus stress while walking.  He 
appeared to have an increased posterior lateral drawer and 
lateral opening, which Dr. C.B. said suggested a previous 
posterolateral corner injury.  He said the anterior cruciate 
ligament appeared to have an end point.  The knee joint was 
otherwise sable, and strength was 5/5.  

On April 17, 2003, Dr. C.B. performed arthroscopic surgery on 
the veteran's right knee and found intense substantial 
scarring involving the entire anterior compartment from the 
veteran's multiple previous arthroscopies.  He performed 
extensive knee debridement.  He resected degenerative tears 
in both the medial and lateral menisci.  The physician noted 
advanced grade III/IV chondromalacial changes, and determined 
that an upper tibial osteotomy was not a reasonable solution.  
The diagnosis was tricompartmental degenerative arthritis 
with impressive post-operative scarring from previous knee 
arthroscopy and medial and lateral meniscal tears.  

When Dr. C.B. saw the veteran in late April 2003, 
approximately two weeks after the arthroscopy, he noted that 
the veteran's range of motion of the right knee was well 
maintained and that the veteran's knee was "cool, calm and 
comfortable."  The physician said that low impact exercises 
were prudent.  He said that ultimately, if and when the 
veteran's knee became unlivable for him, knee arthroplasty 
would be his definitive solution.  The veteran returned in 
July 2003, at which time his knee was warm and irritable 
through an arc of motion although his range of motion was 
maintained.  Dr. C.B. stated that he discussed the 
implications of the findings of the prior surgery and that 
after a thorough discussion, the veteran wanted to proceed 
with a total knee arthroplasty.  

In a history and physical examination report dated in early 
August 2003, Dr. C.B. noted the veteran's long history of 
knee pain and that the veteran stated that he continued to 
have pain, instability, and some decreasing range of motion.  
He reported that after the April 2003 arthoscopy he continued 
to have significant pain and disability with the knee.  On 
examination, Dr. C.B. said that the veteran's right knee had 
a mildly decreased range of motion; he was a degree or two 
short of full extension and flexed to about 115 degrees.  
There was tenderness along the medial joint line, and there 
was mild effusion.  There was a varus alignment with 
ambulation.  It was also noted that the veteran had been 
found to have a posterior-lateral drawer and lateral opening 
suggesting a previous posterolateral injury.  The knee joint 
was otherwise stable.  Strength was 5/5.  

An operation report from Anderson Hospital shows that Dr. 
C.B. performed a right total knee arthroplasty on August 18, 
2003.  In office notes dated in early September 2003, Dr. 
C.B. emphasized the importance of compliance with crutch use 
and physical therapy.  In late September 2003, Dr. C.B. 
stated that current X-rays looked good and that the veteran 
would discontinue crutches and go to a cane.  When the 
veteran returned in November 2003, Dr. C. B. commented that 
the range of motion was from 0 to 120 degrees, and there was 
some mild puffiness of the issues. He said that overall the 
veteran had excellent stability.  

At a VA orthopedic examination in January 2005, the veteran 
indicated that he felt he improved 60 percent as a result of 
his right total knee arthroplasty.  He said that he had to 
use crutches prior to the surgery, but did not use crutches 
presently.  He also reported that he had used a brace on his 
right knee prior to the surgery and still used a brace during 
the day, which he stated helped to relieve some of his pain.  
The veteran reported that with no activity he was aware of a 
chronic achy pain of the level of 4 to 6 on a scale of 10.  
He said that if he walked farther than two blocks, stood 
longer than 30 minutes, or sat longer than 10 to 15 minutes 
without moving he knee, he noticed increased pain.  He said 
that when he walked up or down stairs, he had to hold onto a 
railing and walked one step at a time.  He also said that if 
he walked farther than two blocks he noticed increased 
swelling and an associated decrease in range of motion of the 
right knee.  The physician said the decrease in range of 
motion was not documented.  He said the greatest functional 
impact for the veteran seemed to be the lack of ability to 
walk farther than two blocks or stand longer than 30 minutes.  
The veteran reported that he could not do the running 
required for his job but tried to workout with an elliptical 
trainer, which does not require impact on the knees.  

At the January 2005 VA examination, the veteran stood with 
normal alignment, with no varus or valgus malalignment of the 
knees.  He had a slight stiff-legged gait favoring the right 
knee.  There was full extension to 0 degrees and 110 degrees 
of flexion with pain beginning at 100 degrees of flexion.  
There were healed arthroscopic scars of the right knee as 
well as a healed 19-centimeter anterior scar, which was 4 
millimeters in width, the result of the total knee 
arthroplasty.  There was soft tissue thickening about the 
right knee, but no joint effusion.  There was no tenderness 
about the right knee.  Patellar alignment and stability were 
normal.  Ligament testing indicated a grade I varus laxity on 
stress of the right knee in full extension and in 30 degrees 
of flexion.  There was no valgus laxity, and there was a 
negative posterior drawer sign.  Strength of the right 
quadriceps and hamstrings was 4/5.  

The physician commented that the examination demonstrated 
pain at the extremes of full flexion but that it was not 
severe.  He said the veteran's history indicated the degree 
of weakness with activity and repeated that manual muscle 
testing of hamstrings and quadriceps was 4/5.  He noted that 
X-rays of the right knee showed a total knee arthroplasty 
involving cemented components of the femur, tibia, and 
patella, and he commented that X-rays showed good position of 
the total knee arthroplasty.  The physician specifically 
stated that the veteran's history and examination did not 
indicate severe painful motion.  

At the July 2006 hearing, the veteran testified that since 
his total knee replacement surgery he was having problems 
with constant swelling of his right knee, especially when he 
had to walk long distances, such as from a distant parking 
lot to his workplace.  He stated that he wears a brace on his 
right knee every day because he has problems with his knee 
bucking and it minimizes the swelling.  He indicated that he 
had more pain and swelling when he flexed the knee back and 
forth.  The veteran further testified that he believed that 
VA initially denied a 100 percent rating for convalescence 
from the total knee replacement and after it corrected that 
mistake assigned a 30 percent rating because it misunderstood 
the amount of activity he could do during his convalescence.  
He added that VA had given him the impression that he would 
have a permanent 60 percent rating.  



Analysis

The veteran's appeal encompasses his claim of entitlement to 
rating in excess of 20 percent for his right knee disability 
from November 12, 2002, to April 16, 2003, and from July 1, 
2003, to August 17, 2003, as well as entitlement to a rating 
in excess of 30 percent for status post right total knee 
replacement from October 1, 2004.  

Ratings from November 12, 2002, to April 16, 2003, and from 
July 1, 2003, to August 17, 2003 

The Board will first consider the period from November 12, 
2002, through April 16, 2003, and from July 1, 2003, to 
August 17, 2003.  As noted earlier, the RO granted a 
100 percent convalescent rating from April 17, 2003, through 
June 30, 2003.  

Review of the record shows that the RO has rated the 
veteran's service connected post-operative chondromalacia 
patella of right knee to other impairment of the knee under 
Diagnostic Code 5257 as there is no diagnostic code specific 
to chondromalacia patella.  See 38 C.F.R. §§ 4.20, 4.27.  

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling, moderate knee impairment as 20 percent 
disabling, and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In addition, the Board notes that the RO has considered the 
degenerative arthritis of the right knee as part of the 
veteran's his service-connected right knee disability, and 
the Board agrees that this is supported by medical records 
both in and after service.  

Under the Rating Schedule, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; see Degmetich v Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

The normal range of motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).  

Diagnostic Codes 5260 and 5261 set forth rating criteria for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 
10 degrees, 20 percent for a limitation to 15 degrees, 
30 percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  The VA General Counsel further stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned. VAOPGCPREC 23-97.  In subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCREC 9-98.  

Based on review of the record, the Board finds that from 
November, 12, 2002, to April 16, 2003, the veteran's service-
connected post-operative chondromalacial patella, right knee, 
was symptomatic, including significant pain and swelling, and 
was manifested by vargus alignment of the right knee, slight 
liagamentus instability, and meniscal tears.  In addition 
there were arthritic changes, and flexion was limited to 
70 degrees with pain staring at 60 degrees, and there was 
pain at 10 degrees extension.  In addition, the Board finds 
that from July 1, 2003, to August 17, 2003, the veteran's 
right knee disability was symptomatic with pain and swelling; 
it was manifested by varus alignment of the right knee, 
slight ligamentus instability, arthritic changes, and 
limitation of motion with flexion limited to 115 degrees and 
nearly full extension.  

Based on these findings, the Board concludes that a rating in 
excess of 20 percent under Diagnostic Code 5257 is not 
warranted during either period but that a separate 10 percent 
rating may be assigned for the arthritis with limitation of 
motion with evidence of painful motion during each of those 
periods.  In this regard, while the veteran complained of 
locking and instability, examiners found swelling but no more 
than slight instability with vargus alignment of the right 
knee.  There is no objective medical evidence of more than 
slight instability of the right knee during either period, 
and there is no medical evidence of subluxation or locking.  
Under the circumstances, the schedular criteria for a rating 
in excess of 20 percent under Diagnostic Code 5257 were not 
met during either period.  In making this determination, the 
Board finds that since Diagnostic Code 5257 is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, supra, do not apply.  Johnson 
v. Brown, 9 Vet. App. 7, 9 (1996).  The Board has also 
considered the alternative possibility of a rating by analogy 
under Diagnostic Code 5258, which pertain to dislocation of 
the semilunar cartilage.  38 C.F.R. § 4.71a Diagnostic Code 
5258.  While a 20 percent rating may be assigned under that 
code where there is dislocation of the semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint, no higher than a 20 percent rating may be 
assigned under that code.  Moreover, while the veteran 
complained of locking on at least one occasion, there is no 
objective evidence of frequent episodes of locking of the 
right knee with pain and effusion into the joint.

As noted above, separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  Here, in November 2002 X-rays and MRI 
studies provide the required evidence of degenerative 
arthritis.  Thus, in addition to the existing evaluation for 
instability under Diagnostic Code 5257, a separate under 
Diagnostic Code 5003 may be assigned for evidence of 
limitation of motion of the knee.  

During the period from November 12, 2002, to April 16, 2003, 
on the one occasion, that is at the December 2002 VA 
examination when there was measurement of the range of motion 
of the right knee, the veteran was able to flex his right 
knee to 70 degrees with complaints of pain at 60 degrees.  
The physician said there was extension to 10 degrees, but 
made no comment about pain further limiting extension.  Even 
with consideration of additional impairment in flexion 
imposed by pain, flexion limited to 60 degrees warrants a 
zero percent rating under Diagnostic Code 5260.  The 
limitation of extension to 10 degrees does, however, warrant 
a separate 10 percent rating under Diagnostic Code 5261 for 
the period from November 12, 2002, to April 16, 2003.  There 
is no showing of additional loss of flexion or extension of 
he right knee either due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a rating in excess of 10 percent under Diagnostic 
Code 5261 or a compensable rating under Diagnostic Code 5260, 
and there is no competent evidence of such addition 
functional impairment of the right knee due to excess 
fatigability, weakness, incoordination, or any other symptom.  

For the period from July 1, 2003, to August 17, 2003, there 
again was one occasion when there was measurement of range of 
motion of the right knee.  It was the day prior to the total 
knee replacement surgery, and at that time there was 
extension to one or two degrees and flexion to about 115 
degrees.  These measurements fall far short of the 
requirements for a compensable rating under either Diagnostic 
Code 5260, which requires that flexion be limited to 
45 degrees for a compensable rating, or Diagnostic Code 5261, 
which requires that extension be limited to 10 degrees for a 
compensable rating.  Although the demonstrated limitation of 
motion of the right knee does not approximate that required 
for a compensable rating under the limitation of motion 
codes, the veteran did during the period from July 1, 2003, 
to August 17, 2003, continue to complain of painful motion, 
and his physician related motion impairment at least in part 
to arthritis.  This is consistent with a 10 percent rating 
for the veteran's right knee arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  On 
that basis, separate 10 percent rating for arthritis of the 
right knee may be assigned for the period from July 1, 2003, 
to August 17, 2003.  

The Board is aware that during the periods from November 12, 
2002, to April 16, 2003, and from July 1, 2003, to August 17, 
2003, the veteran reported that his right knee symptoms, 
including pain, were affected by factors such as cold weather 
and increased activities, and the physician at the 
December 2002 specifically noted that the veteran appeared to 
have moderate difficulty in walking and using his right knee.  
It is, however, the judgment of the Board that the newly 
assigned 10 percent rating for arthritis with pain along with 
the previously assigned 20 percent rating for other right 
knee impairment take into account significant functional 
impairment.  

In view of the foregoing, the Board finds that for the 
periods from November 12, 2002, to April 16, 2003, and from 
July 1, 2003, to August 17, 2003, the preponderance of the 
evidence is against a schedular rating in excess of 
20 percent for instability or other impairment of the right 
knee, and the benefit of the doubt doctrine is not for 
application as to that aspect of the claim.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
The evidence does, however, support the assignment of a 
separate 10 percent rating for arthritis with limitation of 
motion of the right knee for each of those periods.  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261; VAOPCGPREC 9-98; 
VAOPGCPREC 9-04.  

Rating from October 1, 2004

As described earlier, the veteran underwent a total knee 
replacement on August 18, 2003.  From that date, the RO 
assigned a temporary total convalescent rating under 
38 C.F.R. § 4.30, followed by a 100 percent rating for one 
year under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(prosthetic replacement of the knee joint).  Under that code, 
subsequent to the 100 percent rating granted for one year 
following implantation of the prosthesis, a 30 percent 
evaluation is the minimum evaluation available.  Chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity are rated as 60 percent disabling.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262, which respectively pertain to ankylosis, 
limitation of extension, and impairment of the tibia and 
fibula.  

Ankylosis of the knee will be rated as 60 percent disabling 
if at an extremely unfavorable angle, in flexion at an angle 
of 45 degrees or more.  A 50 percent rating will be assigned 
if the knee is in flexion between 20 degrees and 45 degrees.  
The disability will be rated at 40 percent if it is in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
rating will be assigned if there is ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  

The highest disability rating based on flexion or bending of 
the knee is 30 percent and it requires that flexion of the 
leg be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  However, separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-04.  

As noted in the earlier discussion, where extension (or 
straightening) of the leg is limited to 5 degrees from the 
straight leg position, the disability will be noncompensable.  
A 10 percent rating is warranted for extension limited to 
10 degrees, 20 percent for a limitation to 15 degrees, 
30 percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

The veteran has reported that he was led to believe by VA 
personnel that post-surgical residuals of his total knee 
replacement would be rated as 60 percent disabling.  It is 
true that the residual disability can be assigned a schedular 
rating as high as 60 percent, but that requires chronic 
residuals such as severe painful motion or weakness in the 
affected extremity.  The available evidence does not support 
a 60 percent schedular rating, as the VA physician who 
examined the veteran in January 2005 specifically found there 
was no indication of residuals such as severe painful motion 
or severe weakness.  

Diagnostic Code 5055 provides that an intermediate degree of 
disability as in this case can be rated under Diagnostic 
Codes 5256, 5261, or 5262.  There is no ankylosis or bony 
fixation ratable under Diagnostic Code 5256.  The veteran's 
limitation of flexion to 110 degrees with pain beginning at 
100 degrees does not approximate a compensable limitation 
under Diagnostic Code 5260.  The January 2005 VA examination 
showed grade I varus laxity on stress of the right knee at 30 
degrees of flexion but, as noted above, no pain until 100 
degrees of flexion.  Any laxity is taken into account under 
the generalized criteria found in Code 5255 and grade I 
laxity is not consistent with more than moderate impairment.  
Moreover, the veteran has a total knee replacement and is 
rated as such; Code 5055 does not refer to Code 5257.  

The Board is cognizant of the fact that Code 5055 does not 
refer to Code 5260.  The minimum rating under Code 5055 and 
the maximum rating under Code 5260 is 30 percent.  However, 
in light of VAOPGCPREC 9-04, which allows for separate 
compensable ratings for limitation of flexion and extension, 
it is the Board's view that limitation of flexion should be 
considered.  In this case, given the findings noted above, 
separate ratings for limitation of flexion and extension of 
the knee does not result in a rating in excess of 30 percent.  
In fact, there is no limitation of extension and flexion is 
to 100 degrees, which does not support a compensable rating 
for limitation of extension or flexion.  Even if the Board 
found that, under 38 C.F.R. § 4.40 or 4.45 and DeLuca, supra, 
the grade I laxity at 30 degrees noted above equates to 
limitation of flexion at 30 degrees, there is no limitation 
of extension and VAOPGCPREC 23-97/VAOPGCREC 9- 98 does not 
provide for a compensable rating because there is no longer 
arthritis in the knee; the knee has been replaced and the 
rating must be under Code 5055.  Accordingly, separate 
ratings would be 20 and zero percent, which is less than the 
current 30 percent rating.  Even if the rating was 30 percent 
for limitation of flexion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 cannot support a higher rating because the 
Court of Appeals for Veterans Claims has held that there is 
no basis for a rating higher than the maximum scheduler 
rating for additional limitation of motion due to pain or 
functional loss under these provisions.  See VAOPGCPREC 36-
97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As far as 
limitation of extension of the knee is concerned, there is no 
medical evidence dated subsequent to September 2004 that 
shows that pain or flare-ups of pain, supported by objective 
findings, results in limitation of extension to a degree that 
would support a compensable rating (38 C.F.R. § 4.40), nor is 
there medical evidence of such additional limitation of 
extension due to weakness, fatigability, incoordination or 
any other symptom or sign (abnormal physical finding).  
38 C.F.R. § 4.45.   

Diagnostic Code 5262 provides a 30 percent rating for a 
marked knee disability resulting from a malunion of the leg 
bones.  The next higher rating, 40 percent requires a 
nonunion with loose motion, requiring brace.  In this case, 
however, X-rays show the prosthesis to be in good position.  
There is no indication of nonunion of the tibia and fibula.

Clinical examination shows grade I varus laxity on stress of 
the right knee in full extension and in 30 degrees of flexion 
and the veteran has reported that he continues to wear a 
brace on his right knee during the day because he has 
problems with his knee buckling and it minimizes the 
swelling.  However, the current rating of 30 percent 
contemplates moderate symptoms and functional impairment.  As 
noted above, the overall disability picture does not more 
nearly approximate severe symptomatology or functional 
impairment.     

The Board also notes that the veteran's current right knee 
disability includes surgical scars, including the scar 
resulting from the right total knee replacement.  The VA 
physician who examined the veteran in January 2005 reported 
that from that surgery there was a healed scar that was 19 
centimeters long and 4 millimeters wide on the anterior 
aspect of the right knee.  The veteran made no complaints 
concerning the scar, and there was no indication of pain or 
tenderness found at the examination.  The preponderance of 
the evidence is against a finding of a symptomatic scar.  
Under these circumstances and given the nature and dimensions 
of the scar, a separate compensable rating is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2006); see 
Esteban v. Brown, 6 Vet. App. 259 (1994). 






ORDER

A scheduler rating in excess of 20 percent for the veteran's 
service-connected chondromalacia patella with meniscal tears 
with instability of the right knee for the period from 
November 12, 2002, to April 16, 2003, and from July 1, 2003, 
to August 17, 2003, is denied.  

A separate 10 percent schedular rating for arthritis with 
limitation of motion of the right knee for the period from 
November 12, 2002, to April 16, 2003, and from July 1, 2003, 
to August 17, 2003, is granted, subject to the governing law 
pertaining to the payment of monetary benefits.  

A rating in excess of 30 percent for the veteran's right knee 
disability, status post right total knee replacement, from 
October 1, 2004 is denied.  


REMAND

The veteran in effect contends that his service-connected 
right knee disability, status total knee replacement, 
markedly interferes with his employment as a Federal Air 
Marshal.  He maintains that because of his right knee 
disability he is unable to meet his job's physical fitness 
requirements outlined in the Federal Air Marshal Fitness 
Program, OTD 8150 dated August 10 2005, in particular, being 
able to complete a 1.5 mile run.  The veteran submitted a 
statement from his private physician dated in November 2003 
stating he could return to work but could only run in an 
emergency situation.  At the July 2006 hearing, the veteran 
testified that if he could not get a medical waiver for the 
fitness assessment, he was afraid he would not be able to 
keep his job.  He testified that he was studying to be 
qualified to work in forensic accounting but that would 
create a financial hardship for him because he was going to 
have to take at least a $30,000 per year cut in salary.  

The veteran's statements raise the issue of entitlement to an 
extra-schedular rating for his service-connected right knee 
disability, status post total knee replacement.  Additional 
development should be undertaken, to include providing the 
veteran with notice of the evidence required to substantiate 
a claim for an extraschedular rating, what evidence he should 
submit, and what evidence VA will obtain.  See 38 U.S.C.A. 
§ 5103 ; 38 C.F.R. § 3.159.  This should include, but not be 
limited to, notifying the veteran that he should submit 
reports of Federal Air Martial medical examinations, 
Medical/Fitness Profiles, Individual Fitness Evaluation 
Profile Sheets, and Quarterly Fitness Assessments associated 
with his employment as a Federal Air Marshall.  He should 
also submit documentation of time lost from work and 
statements from supervisors and/or co-workers concerning 
interference with employment associated with his right knee 
disability.  

The veteran has indicated that he has been a participant if 
VA vocational rehabilitation programs.  His VA Vocational 
Rehabilitation Program folder should be obtained and 
associated with the claims file.  

Finally, notice should be given to the veteran concerning 
effective dates as they relate to the potential assignment of 
an extraschedular rating for his service-connected right knee 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to substantiate a claim for an 
extrascheduar rating under 38 C.F.R. 
§ 3.321(b) for his service-connected 
right knee disability and an explanation 
as to the information and evidence needed 
establish an effective date for an 
extraschedular rating.  Notify the 
veteran what evidence VA will obtain and 
what evidence he should submit.  

Notify the veteran that evidence that 
could be pertinent to his claim includes, 
but is not limited to, reports of Federal 
Air Martial medical examinations, 
Medical/Fitness Profiles, Individual 
Fitness Evaluation Profile Sheets, and 
Quarterly Fitness Assessments associated 
with his employment as a Federal Air 
Marshall.  He should also submit 
documentation of time lost from work and 
statements from supervisors and/or co-
workers concerning interference with 
employment associated with his right knee 
disability.  

Request that the veteran submit any 
evidence in his possession that pertains 
to his claim.  

2.  Obtain and associate with the claims 
file the veteran's VA Vocational 
Rehabilitation Folder. 

3.  Then, after any additional 
development warranted by the state of the 
record, submit this case to the Under 
Secretary for Benefits of the Director, 
Compensation and Pension Service, for 
consideration of assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b).  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


